DETAILED ACTION
1.	This communication is responsive to the Amendment filed 4/14/2022.
Claims 1, 8 and 15 have been amended.  Claims 1-21 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rueger et al. (US 2015/0370643) hereinafter Rueger, in view of Fruchtman et al. (US 2017/0371547) hereinafter Fruchtman.

In claim 1, Rueger discloses “A computer-implemented method, comprising: 
maintaining a File index and a Backup index, the File index comprising entries each associated with an individual file backed up, the Backup index comprising entries each associated with a particular backup, each backup including one or more files ([0025] index databases 1 through 6 (denoted by numerals 114, 124, 134, 144, 154, and 164, respectively) of own files backup are on devices 1 though 6 (110, 120, 130, 140, 150, and 160), respectively. Index databases 1 through 6 (114, 124, 134, 144, 154, and 164) of own files backup are exclusively managed by backup agents 1 through 6 (111, 121, 131, 141, 151, and 161), respectively [0026] index databases 1 through 6 (denoted by numerals 115, 125, 135, 145, 155, and 165, respectively) of backup pools store metadata for backup pools 1 through 6 (113, 123, 133, 143, 153, and 163), respectively. The index databases 1 through 6 of backup pools are used to store indexes which link to backup of the received files from partner devices, while the backup pools store content of the received files), and wherein each Backup index entry comprises a corresponding backup creation time and a corresponding backup expiration time ([0043] backup agents 2, 5, and 6 (121, 151, and 161) on devices 2, 5, and 6 (120, 150, and 160) store the file in backup pools 2, 5, and 6 (123, 153, and 163), and add records to index databases 2, 5, and 6 (125, 155, and 165) of backup pools. The records are metadata of the file; the metadata includes a unique identifier of device 1 (110), the source location information (directory), and a timestamp for versioning and expiration); 
receiving a request to determine whether or not a first file is included in a first backup ([0039] The backup process is triggered when a file is written to a business data directory, either by a user or by a program running on behalf of a user. At step 1 of the backup process, the user or the program running on behalf of the user creates or modifies the file on device 1 (110). Once the backup process is triggered at step 1, backup agent 1 (111) on device 1 (110) at step 2 detects the creation or modification of the file); and 
returning a result of the determination of whether or not the first file is included in the first backup ([0040] backup agent 1 (111) retrieves information about available backup pools from index database 1 of own files backup (111) on device 1 (110). In case not enough backup pools are available, backup agent 1 (111) suspends the backup process; when backup agent 1 (111) determines the sufficient number of backup pools are available, backup agent 1 (111) resumes the backup process)”.
Rueger does not appear to explicitly disclose however, Fruchtman discloses “wherein each File index entry comprises a first property indicative a time of an earliest backup in which a corresponding file is included for a first time and backed up and a second property indicative a time of an earliest backup in which the corresponding file is no longer included ([0045] the backup times of the current files is updated in the backup database when a current backup is performed. Backups of files made at different times may be referred to as different versions of the files. Thus, a full list of files and their versions is available in backup database 145 [0060] the backup manager 150 causes the new snapshot to be stored in backup storage device 155 and expired version of the blocks is deleted from the backup storage device 155 and from the backup database),
determining whether or not the first file is included in the first backup based on the first property and the second property comprised in the File index entry corresponding to the first file and the Backup index entry corresponding to the first backup ([0061] Once a backed up file, block, or snapshot of a volume exceed the specified limit, it may in some embodiments be considered to be expired. Thus, the blocks deleted from the backup storage device 155 and from the backup database 145 are no longer available to access at the file level and may be deleted from the backup file index 140 by expiration module 315)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Rueger and Fruchtman, the suggestion/motivation for doing so would have been to provide an improved method for searching data by accessing files from block-level backups of a virtual disk (Abstract).		
In claim 2, Fruchtman teaches
The method of claim 1, wherein the second property is set to NULL until the earliest backup in which the corresponding file is no longer included is encountered ([0033] The term previous, as used herein, refers to a point in time of a latest backup made prior to the current backup. There are no backups made between a previous backup and a current backup).  

In claim 4, Rueger teaches
The method of claim 1, further comprising: 
Ser. No. 16/396,512Page 2 of 10Dkt. No. 6368P322US1 (P322)determining whether a second file is included in any valid backup based on the File index entry corresponding to the second file and the Backup index ([0038] backup agents 1-3 (111, 121, and 131) update local index databases (namely, index database 1 of own files backup (114), index database 2 of own files backup (124), and index database 3 of own files backup (134)), respectively. At this step, the data of the status information is written in the local index databases); and 
in response to determining that the second file is not included in any valid backup, deleting the second file at a backup medium ([0046] At step 1, a user deletes a file on device 1 (110). At step 2, backup agent 1 (111) on device 1 (110) detects the deletion. At step 3, backup agent 1 (111) checks whether the file has been backed up earlier. If it has not been backed up (e.g., backup agent 1 (111) is installed after the file has been modified), backup agent 1 (111) aborts the execution of the following steps and marks the file as inactive on index database 1 (114) of own files backup).  

In claim 6, Rueger teaches
The method of claim 4, further comprising: 
determining all files that are not included in any valid backup ([0046] At step 1, a user deletes a file on device 1 (110). At step 2, backup agent 1 (111) on device 1 (110) detects the deletion. At step 3, backup agent 1 (111) checks whether the file has been backed up earlier. If it has not been backed up (e.g., backup agent 1 (111) is installed after the file has been modified), backup agent 1 (111) aborts the execution of the following steps and marks the file as inactive on index database 1 (114) of own files backup); and 
deleting all files that are determined not to be included in any valid backup ([0048] at step 5, backup agent 1 (111) requests backup agents 2, 5, and 6 (121, 151, and 161) on devices 2, 5, and 6 (120, 150, and 160) to update the status of the deleted file as inactive. At step 6, backup agents 2, 5, and 6 (121, 151, and 161) marks the status of the deleted file to inactive on index databases 2, 5, and 6 (125, 155, and 165) of backup pools on devices 2, 5, and 6 (120, 150, and 160)).  

In claim 7, Rueger teaches
The method of claim 1, wherein each File index entry comprises a file name of the corresponding file ([0045] backup agent 1 (111) on device 1 (110) updates metadata on index database 1 (114) of own files backup. The metadata includes information about the file; the information includes file name, source directory, timestamp, list of backup pools used).

Allowable Subject Matter
7.	Claims 3, 10 and 17 are objected to as being dependent upon a rejected baseclaim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior arts of record teaches "wherein the first file is determined to be included in the first backup when the first property of the File index entry associated with the first file indicates a time earlier than or equal to a backup creation time comprised in the Backup index entry associated the first backup, and the second property of the File index entry associated with the first file indicates a time later than the backup creation time comprised in the Backup index entry associated the first backup or is NULL" as recited in claims 3, 10 and 17. 

8.	Claims 5, 12 and 19 are objected to as being dependent upon a rejected baseclaim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior arts of record teaches "wherein the second file is determined to be not included in any valid backup when the second property of the File index entry associated with the second file indicates a time that is earlier than or equal to a backup creation time of a valid backup associated with an oldest backup creation time in the Backup index" as recited in claims 5, 12 and 19. 

Claims 8-9, 11 and 13-14 are essentially same as claims 1-2, 4 and 6-7 except that they recite claimed invention as a non-transitory machine-readable medium and are rejected for the same reasons as applied hereinabove.


Claims 15-16, 18 and 20-21 are essentially same as claims 1-2, 4 and 6-7 except that they recite claimed invention as a data processing system and are rejected for the same reasons as applied hereinabove.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157